Citation Nr: 0711418	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a cervical spine disorder, to include as 
secondary to service-connected residuals of a gunshot wound 
to the right chest wall, Muscle Group II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office, which denied entitlement to service 
connections for a cervical spine disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Following the most recent supplemental statement of the case 
in December 2005, VA outpatient treatment records compiled 
between December 2005 and March 2006 were received and 
associated with the veteran's claims file.  These records 
contain evidence pertinent to the issue on appeal.  The RO 
has not reviewed this evidence in conjunction with the 
veteran's claim and the veteran did not submit a waiver of 
initial review of this evidence by the RO.

A preliminary review of the veteran's claims file indicates 
that the veteran may be in receipt of Social Security 
Administration (SSA) benefits.  The VA examination report 
dated April 13, 1995, notes receipt of disability benefits.  
Any medical records forming the basis for an award of SSA 
benefits must be added to the claims file prior to resolution 
of the veteran's appeal.  See 38 U.S.C.A. § 5106 (West 2000); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, the Board notes that notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, following the July 2004 
statement of the case, the veteran at an informal hearing 
with the Decision Review Officer amended his claim to include 
service connection for a cervical spine disorder as secondary 
to his service connected gun shot wound residuals.  The 
secondary aspect of the veteran's claim for service 
connection was then adjudicated and denied by the RO in a 
subsequent December 2005 supplemental statement of the case.  
However a notice letter informing the veteran of the 
information and evidence to support his secondary claim was 
issued in March 2006.  The United States Court of Appeals for 
Veterans Claims has held that subsequent to postdecisional 
complying notification the RO must, as a remedial measure 
readjudicate the claim, in the form of a supplemental 
statement of the case in order to cure the timing of 
notification defect.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006).  A notice letter has been issued, but an 
adjudication following issuance of notice has not occurred.  
Therefore, another supplemental statement of the case must be 
issued.

Accordingly, the case is REMANDED for the following action:

1.  Verify whether or not the veteran is 
receiving disability benefits from SSA.  
If so, obtain from the SSA a copy of 
their decision regarding the veteran's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon in that decision.

2.  Readjudicate the claim on appeal in 
light of all of the evidence of record.  
If the issue remains denied, the 
appellant should be provided with a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

